DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 11/19/2018.
B.	Claims 1-20 remains pending.
 
Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Grace, John Robert et al. (US Pub. 2018/0189292 A1), herein referred to as “Grace”.

As for claims 1, 11 and 17, Grace teaches. An artificial intelligence based corpus enrichment for knowledge population and query response apparatus and corresponding method of claim 11 and medium of claim 17 (par. 31 computing environment for implemented par. 24 the techniques for optimizing a corpus of documents) comprising: an entity and relation annotator (par. 38 parsing document by indexer), executed by at least one hardware processor, to generate, based on annotated training documents, an entity and relation annotation model (par. 119 generation of a ranking model), ascertain, a document set that is to be annotated, wherein documents of the document set include unstructured documents and semi-structured documents (par. 41 (e.g., a textual message, plain unformatted text, enriched text, word processing text, rich text, etc.), multipart (e.g., data consisting of multiple parts of independent data types), message (e.g., an encapsulated message, an RFC 822 conformant message, etc.), image (e.g., image data that requires a display device to view the information, JPEG, GIF, etc.), audio (e.g., audio data that requires an audio output device such as a speaker or a telephone to “display” the information), video (e.g., video data that requires the capability to display moving images), or application (e.g., some other kind of data, binary data in a standardized, proprietary, or application-specific format, etc.)

, and identify, based on application of the entity and relation annotation model to the document set, entities and relations between the entities for each document of the document set to generate an annotated document set (par. 119 ranking model used to train data as accurately as possible); 

a document categorizer, executed by the at least one hardware processor, to categorize each annotated document of the annotated document set into a respective category of a plurality of categories (par. 41 categorizing documents); 

a corpus generator and enricher, executed by the at least one hardware processor, to identify a category of the plurality of categories, determine whether the identified category includes a specified number of annotated documents, and based on a determination that the identified category does not include the specified number of annotated documents, generate, for the identified category, additional annotated documents, wherein the annotated documents and the additional annotated documents of the identified category together represent a corpus (par. 36 indexer as part of the fig. 1 hardware environment to parse by the indexer documents into various categories for fast retrieval as mentioned later in par.37-39), ; 

an artificial intelligence model generator, executed by the at least one hardware processor, to train, using the corpus, an artificial intelligence based decision support model (par. 119 training the model); and an inquiry response generator, executed by the at least one hardware processor, to ascertain an inquiry related to an entity of the corpus, and generate, by invoking the artificial intelligence based decision support model, a response to the inquiry (par. 119 response to query by user to gather sub set of documents from the whole (corpus) to find relevant documents related to users query as trained by the ranking model) .

As for claims 2 and 12, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 1 and corresponding method of claim 11, wherein the entity and relation annotator is further executed by the at least one hardware processor to generate, based on the annotated training documents, the entity and relation annotation model by: transforming each annotated training document of the annotated training documents into a vector representation; and generating, based on vector representations of the annotated training documents, the entity and relation annotation model (par. 119 training data may comprise a set of queries and associated documents represented by feature vectors, and corresponding relevance judgments generated based on information in the user response log 118).

As for claims 3 and 13, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 1 and corresponding method of claim 11, wherein the entity and relation annotator is further executed by the at least one hardware processor to: determine, for each identified entity of the identified entities, an entity confidence score;  determine, for each identified relation of the identified relations between the entities, a relation confidence score (par. 118 ranking score of each document used to identify relevant documents and method carried out to assign ranking scores to documents based upon content within documents and user interaction among other things related to training a ranking model):

identify, based on the entity confidence score, an entity that includes an entity confidence score that is less than an entity confidence score threshold (par. 120 ranking score identified);

identify, based on the relation confidence score, a relation that includes a relation confidence score that is less than a relation confidence score threshold (par. 120 and 121 relationships between documents identified);

generate another inquiry for verification of the entity and the relation that respectively include the entity confidence score and the relation confidence score that are respectively less than the entity confidence score threshold and the relation confidence score threshold (par. 125 generating updated score based upon inquiry to the user such that the user in addition to the ranking model to apply scores to documents found); and

train, based on a response to the other inquiry for verification of the entity and the relation that respectively include the entity confidence score and the relation confidence score that are respectively less than the entity confidence score threshold and the relation confidence score threshold, the entity and relation annotation model (par. 148 training based upon user interactions among other means of training without user intervention).

As for claims 4 and 14, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 1 and corresponding method of claim 11, wherein the entity and relation annotator is further executed by the at least one hardware processor to: determine, for each identified entity of the identified entities, an entity confidence score;

determine, for each identified relation of the identified relations between the entities, a relation confidence score (par. 122 dependent score);

identify entities for which a difference between entity confidence scores is less than a specified numerical value (par. 122-123 table 1 query difference by dependent);

identify relations for which a difference between relation confidence scores is less than the specified numerical value;

generate another inquiry for verification of the entities for which the difference between the entity confidence scores is less than the specified numerical value, and the relations for which the difference between the relation confidence scores is less than the specified numerical value; and train, based on a response to the other inquiry for verification of the entities for which the difference between the entity confidence scores is less than the specified numerical value, and the relations for which the difference between the relation confidence scores is less than the specified numerical value, the entity and relation annotation model (par. 157 the optimizer 114 determines a ground truth ranking for each of the training queries for which at least one snippet in the search result of the query receives a click from the querying user. The ground truth ranking for a query reflects how the querying user actually responded to the search result for the query. To determine the ground truth ranking for a query, each of the top-k documents provided in the search result to the query is assigned a relevance label. According to some embodiments, there are four categories of relevance and corresponding relevance labels: “good” (most relevant), “fair” (somewhat relevant), “bad” (not relevant), and “unknown.” The labels may be assigned based on the user response information recorded in the user response log for the query).

As for claims 5 and 15, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 1 and corresponding method of claim 11, wherein the document categorizer is further executed by the at least one hardware processor to: categorize each document of the document set that is to be annotated into the respective category of the plurality of categories, wherein the entity and relation annotator is further executed by the at least one hardware processor to identify, based on application of the entity and relation annotation model to the document set, entities and relations between the entities for each document of the document set to generate the annotated document set by: identifying, based on application of the entity and relation annotation model to documents of the identified category, entities and relations between the entities for each document of the identified category to generate annotated documents for the identified category (par. 164-166 describes process for identifying relevant documents from the whole set of documents based upon model trained to find the ground truth of different relevant categories of documents).

As for claims 6 and 16, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 1 and corresponding method of claim 11, wherein the document categorizer is further executed by the at least one hardware processor to categorize each annotated document of the annotated document set into the respective category of the plurality of categories by: transforming each annotated document of the annotated document set into an entity vector (par. 119 feature vector); grouping, based on the entity vector for each annotated document, semantically similar entities; and categorizing, based on the grouping, each annotated document of the annotated document set into the respective category of the plurality of categories (par. 180 feature vector for a top-k document matching a query can be based on a number of different features including any, some, or all of the boosted query-dependent and/or query-independent fields discussed above with respect to the example parameterized ranking function. For example, the individual field scores 308 recorded for a top-k document matching a query in the ranking log 116 may be used by the training data generator 602 to generate a feature vector for the document).

As for claims 7 and 18, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 1 and corresponding method of claim 11, wherein the corpus generator and enricher is further executed by the at least one hardware processor to generate, for the identified category, additional annotated documents by: segmenting the corpus into a plurality of sections to generate a preprocessed and segmented entity-annotated textual corpus (par. 38-39 parsing documents into various segments to used said segments to generate a metadata corpus).

As for claim 8, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 7, wherein for an invoice document, the plurality of sections include header, body, payment, and reference (par. 41 examples of various document wherein sections header, body, payment, and reference are common segments of a document type and is within the data fields discussed therein).

As for claims 9 and 19, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 7 and corresponding medium of claim 18, wherein the corpus generator and enricher is further executed by the at least one hardware processor to generate, for the identified category, additional annotated documents by: transforming each segment of the preprocessed and segmented entity- annotated textual corpus into a character representation to generate a plurality of character representations; consolidating, based on the character representations, segments of the preprocessed and segmented entity-annotated textual corpus; and learning, from each segment of the segments, character embeddings (par. 38 parsing document to find character embeddings per se and fig.4 and par. 119 discuss further that the parse segments are beginning of defining feature vectors used in new queries to find ground truth to the users original query in the search for most relevant documents).

As for claims 10 and 20, Grace teaches. The artificial intelligence based corpus enrichment for knowledge population and query response apparatus according to claim 9 and corresponding medium of claim 19, wherein the corpus generator and enricher is further executed by the at least one hardware processor to generate, for the identified category, additional annotated documents by: ascertaining a seed document (fig. 4, 412 example of a seed to train model to find new documents); segmenting the seed document into another plurality of sections (par. 39 parsing document for searching); transforming each segment of the segmented seed document into character represented vector embeddings (par. 119 segmentations from parse information used as feature vector for training); generating a plurality of corresponding segments specific to each transformed segment of the segmented seed document; and generating, based on the plurality of corresponding segments and the learned character embeddings, the additional annotated documents (Par. 119 When the top-k retrieval system 108 receives a new query 110, the learned ranking model is applied to sort the top-k matching documents according to their relevance to the query, and return a corresponding ranked list in the search result 112 to the query). 

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 1, 2022